Citation Nr: 1440226	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-31 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for conjunctivitis and retinitis.  

2.  Entitlement to a disability rating in excess of 70 percent for major depression with posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 40 percent for lumbar arthritis and disc disease. 

4.  Entitlement to a compensable rating for cortical cataracts.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1999, and from August 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2010 and November 2012 from the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

The Veteran was previously represented by the Disabled American Veterans.  In May 2013, the Veteran revoked his power of attorney for the DAV.  Though the DAV subsequently sent statements on his behalf and had a representative present at his hearing, there is no indication that the Veteran has submitted valid documents designating this organization as his representative.  


FINDING OF FACT

The Veteran withdrew his appeal on all issues before the Board at his May 2014 hearing.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for conjunctivitis and retinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to a disability rating in excess of 70 percent for major depression with PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to a disability rating in excess of 40 percent for lumbar arthritis and disc disease. have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for cortical cataracts.  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his May 2014 hearing, the Veteran voiced his desire to withdraw his appeal for all issues before the Board.  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and the Veteran's claims must be dismissed.  



ORDER

Entitlement to service connection for conjunctivitis and retinitis is dismissed.  

Entitlement to a disability rating in excess of 70 percent for major depression with posttraumatic stress disorder is dismissed.

Entitlement to a disability rating in excess of 40 percent for lumbar arthritis and disc disease is dismissed. 

Entitlement to a compensable rating for cortical cataracts is dismissed.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


